                                   UNITED STATES JUDICIAL PANEL                                    FILED
                                                on                                                Jun 17, 2021
                                    MULTIDISTRICT LITIGATION                                   CLERK, U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF CALIFORNIA




IN RE: BLACKBAUD, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                                                          MDL No. 2972



                                       (SEE ATTACHED SCHEDULE)



                             CONDITIONAL TRANSFER ORDER (CTO −5)



On December 15, 2020, the Panel transferred 5 civil action(s) to the United States District Court for the
District of South Carolina for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407.
See _F.Supp.3d_ (J.P.M.L. 2020). Since that time, 12 additional action(s) have been transferred to the District
of South Carolina. With the consent of that court, all such actions have been assigned to the Honorable J
Michelle Childs.
It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the District of South Carolina and assigned to Judge Childs.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the District of South Carolina
for the reasons stated in the order of December 15, 2020, and, with the consent of that court, assigned to the
Honorable J Michelle Childs.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the District of South Carolina. The transmittal of this order to said Clerk shall be stayed 7 days from
the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day period,
the stay will be continued until further order of the Panel.



   Jun 11, 2021
                                                            FOR THE PANEL:




                                                            John W. Nichols
                                                            Clerk of the Panel




                                             A TRUE COPY
                                             ATTEST: ROBIN L. BLUME, CLERK


                                             BY:

                                                      DEPUTY CLERK
IN RE: BLACKBAUD, INC., CUSTOMER DATA
SECURITY BREACH LITIGATION                                               MDL No. 2972



                     SCHEDULE CTO−5 − TAG−ALONG ACTIONS



  DIST     DIV.       C.A.NO.    CASE CAPTION


CALIFORNIA EASTERN

  CAE       2         20−02483   Mesa et al v. Enloe Medical Center

CALIFORNIA SOUTHERN

  CAS       3         21−00114   Doe v. Rady Childrens Hospital−San Diego Opposed 6/10/21
